DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Election/Restrictions
Applicant’s election of Group I, species of fig. 4, claims 1-11, in the reply filed on 11/18/20 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/18/20.

Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 4-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yamashiki et al., WIPO Publication No. WO 2015/159655 A1 (from the IDS; see attached English Machine translation).

	Yamashiki anticipates:
1. A method for producing a conductive film, comprising steps of:
	 applying a conductive paste containing conductive particles surface-coated with a carbon simple substance (e.g. See “The photosensitive resin composition of the present invention is a composition containing (A) conductive fine particles surface-coated with a carbon simple substance and / or a carbon compound…” at page 3.  Also see section “Conductive Fine Particles” at pages 3-4) and a photosensitive organic component (e.g. See section “Photopolymerization Initiator” at pages 9-10) onto a substrate to form a coating film (e.g. See section “Method for Producing Conductive Pattern” at pages 17-18); and 
	irradiating the coating film with flash light (e.g. In a first interpretation the flash light is a mercury lamp in disclosure at page 18: “As the light source used in the exposure step, for 

4. The method for producing a conductive film according to claim 1, wherein an average thickness of a surface coating layer of the conductive particles surface-coated with a carbon simple substance is 0.1 to 10 nm (e.g. see page 4).

5. The method for producing a conductive film according to claim 1, wherein the conductive particles are silver particles (e.g. see page 3).

6. The method for producing a conductive film according to claim 1, wherein an average particle diameter of the conductive particles is 10 to 200 nm (e.g. see page 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1 and 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashiki et al., WIPO Publication No. WO 2015/159655 A1 (from the IDS; see attached English Machine translation) in view of Escobedo et al, "Infrared Irradiation: Toward Green Chemistry, a Review", International Journal of Molecular Sciences (2016): pages 1-26.

	Yamashiki teaches:
1. A method for producing a conductive film, comprising steps of:
	 applying a conductive paste containing conductive particles surface-coated with a carbon simple substance (e.g. See “The photosensitive resin composition of the present invention is a composition containing (A) conductive fine particles surface-coated with a carbon simple substance and / or a carbon compound…” at page 3.  Also see section “Conductive Fine Particles” at pages 3-4) and a photosensitive organic component (e.g. See section “Photopolymerization Initiator” at pages 9-10) onto a substrate to form a coating film (e.g. See section “Method for Producing Conductive Pattern” at pages 17-18); and 
	irradiating the coating film with flash light (e.g. In a second interpretation the flash light is obvious from disclosure at page 18: “Examples of the drying method in the prebaking step include…drying by infrared irradiation.”)  See Yamashiki at English Abstract and Machine Translation at pages 1-33.

Regarding claim 1:
	Yamashiki is silent a flash light is used to generate the infrared irradiation in the prebaking step.
	In an analogous art, Escobedo teaches infrared energy is dispersed from an infrared emitter (lamp).  See Escobedo at page 2, first and second full paragraphs.

	Yamashiki further teaches:
4. The method for producing a conductive film according to claim 1, wherein an average thickness of a surface coating layer of the conductive particles surface-coated with a carbon simple substance is 0.1 to 10 nm (e.g. see page 4).



6. The method for producing a conductive film according to claim 1, wherein an average particle diameter of the conductive particles is 10 to 200 nm (e.g. see page 3).

7. The method for producing a conductive film according to claim 1, further comprising a step of exposing and developing the coating film (e.g. see page 18).

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yamashiki with the teachings of Escobedo to use an infrared irradiation source such as an infrared lamp because “infrared irradiation is a direct form of heating” and provide for “inherent high energy efficiency”.  See Escobedo at page 2, second full paragraph.


Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashiki, as applied to claim 1 above, and further in view of Takano et al., US Publication No. 2011/0227808 A1.

Regarding claim 3:
Yamashiki teaches all the limitations of claim 1 above and further teaches the conductive film is used in a “wiring pattern” or “wiring” at page 3 and 19 as well as a “wearable terminal” at page 19. 
In an analogous art, Takano teaches (sees fig. 7-8):

	the wiring (104) has a width…in at least a part thereof, 
	at least one of the wiring and the electrode has a wide portion exceeding a width of 200 µm (e.g. In fig. 8B, the interval/pitch is 100 µm and since the pitch repeats more than two times, the electrode has a width exceeding 200 µm.), 
	the wide portion (303) has an opening and a non-opening (e.g. opening/non-opening shown in fig. 8B), and 
	a width of the conductive film in the non-opening is 200 µm or less (e.g. non-opening has a width of 10 µm in fig. 8B).   See Takano at para. [0037] – [0042].

	Takano is silent the wiring has a width of 200 µm or less in at least a part thereof.
	However, absent any disclosure by the Applicant that a wiring has a width of 200 µm or less in at least a part thereof is critical or provides for unexpected results, such a width can be considered within the skill level of one of ordinary skill in the art or by the guidance provided by Takano.
	See MPEP § 2144.05, Obviousness of Ranges, (II)(A):  “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.” (Emphasis added.)  See also In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) “Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.”  (Emphasis added.)  See MPEP § 716.02 - § 716.02(g) for a discussion of criticality and unexpected results.   Also see “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to 

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yamashiki with the teachings of Takano because the width of the metal conductor and the interval/pitch can be configured to obtain a higher optical transmittance.  See Takano at para. [0038], [0042].


Claims 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashiki, as applied to claim 1 above, and further in view of Fukada, US Publication No. 2009/0021151 A1.

Regarding claims 8-9:
	Yamashiki teaches all the limitations of claim 1 above, and further teaches the substrate may be a resin substrate at page 17.
	Yamashiki is silent the substrate has an undercoat layer that contains at least one of an acrylic resin and a siloxane-based resin.
	In an analogous art, Fukada teaches a substrate has an undercoat layer that contains an acrylic resin..  See Fukada at para. [0042].
	Furthermore, it would have been obvious to one having ordinary skill in the art to use a substrate that has an undercoat layer that contains an acrylic resin, since it is within the general skill of a worker in the art to select known material on the basis of its suitability for the intended purpose as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  See MPEP § 2144.07, Art Recognized Suitability for an Intended Purpose.

para. [0042].

Claims 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamashiki, as applied to claim 1 above, and further in view of Jiang et al., US Publication No. 2009/0283771 A1.

	Regarding claim 10:
	Yamashiki teaches the conductive film is used in a “wiring pattern” or “wiring” at page 3 and 19.  Yamashiki is silent regarding a field effect transistor.

	In an analogous art, Jiang teaches:
10. A method for producing a field effect transistor, comprising steps (1) to (4) (see fig. 5): 
	(1) forming a first electrode (220); 
	(2) forming an insulating layer (230); 
	(3) forming a second electrode (251) and a third electrode (252) that are electrically insulated from the first electrode by the insulating layer; and 
	(4) forming a semiconductor layer (240) between the second electrode and the third electrode, wherein at least one of the first electrode, the second electrode, and the third electrode is formed of a conductive film.  See Jiang at para. [0018] – [0029], para. [0031] – [0033]. 
	Jiang further teaches the source and drain electrodes can be formed of a conductive polymer at para. [0028].


“A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.”  KSR, 550 U.S., 82 USPQ2d at 1397. “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.”, 82 USPQ2d at 1396.  

	Jiang further teaches:
11. The method for producing a field effect transistor according to claim 10, wherein the step of forming a semiconductor layer includes a procedure of applying a solution containing carbon nanotubes, para. [0023] – [0026].

	It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to modify the teachings of Yamashiki with the teachings of Jiang because “Firstly, the semiconducting carbon nanotube layer is tough and flexible. Thus, thin film transistors using semiconducting carbon nanotube layers as semiconducting layer are durably flexible. Secondly, the semiconducting carbon nanotube layer is durable at high temperatures. Thirdly, the carbon nanotubes in the carbon nanotube film are aligned along a same direction and joined end to end by Van der Waals attractive force. Thus, in the semiconducting layer of the thin film transistor, the carbon nanotubes can be easily arranged to align along a direction from source electrode to drain electrode. Accordingly, the carrier mobility para. [0034].

Relevant Art
	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Tanabe et al., US Publication No. 2015/0248058 (e.g. See para. [0052] disclosing “A light source for the broad-spectrum-having light rays is, for example, a xenon lamp, a halogen lamp, a deuterium lamp, an LED, a laser, plasma, a light emitting diode, a light bulb, or a light source in which a kanthal line, tungsten, carbon or some other is used as or for a filament. Preferred is a xenon lamp or halogen lamp, which emits light rays containing near infrared rays…”
	Chai et al., US Publication No. 2016/0328057 A1  (e.g. See para. [0029] disclosing “The specific dimensions depend on manufacturing capabilities and transparency requirements. The patterning of the antenna design can be modified by trading between transparency and antenna performance.”)
	Frey et al., US Publication No. 2013/0264390 A1 (e.g. See para. [0061] disclosing “A chief optical characteristic of the micropatterned conductors is the open area fraction of the micropattern, which has already been discussed. Other significant optical characteristics include the visible light transmittance and haze of the conductive portion(s) of the micropatterned article, as well as the conductive trace visibility.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
16 February 2021